Exhibit 10.9

 

FIRST AMENDMENT TO STANDBY PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO STANDBY PURCHASE AGREEMENT (this “Amendment”), is dated
to be effective as of December 31, 2009, among Idearc Inc., Debtor and
Debtor-in-Possession, a Delaware corporation (the “Company”), and the investment
funds and accounts managed by Paulson & Co. Inc. set forth on Schedule 1 (the
“Standby Purchasers”).

 

RECITALS

 

A.            The Company and the Standby Purchasers are parties to that certain
Standby Purchase Agreement, dated as of November 18, 2009 (the “Original
Agreement”), and the Company and the Standby Purchasers desire to amend the
Original Agreement as set forth herein.  All capitalized terms used herein have
the meanings ascribed to such terms in the Original Agreement unless otherwise
defined herein.

 

B.            Pursuant to the Original Agreement, the Standby Purchasers have
agreed, severally, but not jointly, to subscribe for and purchase from the
Company, and the Company has agreed to issue and sell to the Standby Purchasers,
the Standby Purchase Shares at the Closing as further described in the Original
Agreement.

 

C.            It is not expected that all Class 4 General Unsecured Claims held
by Class 4 Holders making the Plan Election will be Allowed Claims as of the
Effective Date.  Subject to the terms of the Plan, such Class 4 General
Unsecured Claims may be determined to be Allowed General Unsecured Claims
subsequent to the Effective Date (the “Post Effective Allowed Claims”).  Upon
such determination, the holders of Post Effective Allowed Claims will be
entitled to receive their pro rata share of New Common Stock to be issued to the
Class 4 Holders of General Unsecured Claims pursuant to the Plan.  Certain of
these Class 4 Holders have elected to receive cash in lieu of their pro rata
share of New Common Stock for their Allowed Claims pursuant to the Plan
Election.

 

D.            To the extent there are Class 4 General Unsecured Claims held by
Class 4 Holders making the Plan Election that are not finally determined to be
Allowed Claims as of the Effective Date, the number of shares of New Common
Stock to be issued to each Class 4 Holder of Allowed General Unsecured Claims
and the number of Standby Purchase Shares to be issued for such shares pursuant
to the Plan Election will be undeterminable as of the Effective Date.  Such
numbers will only be determinable when all General Unsecured Class 4 Claims held
by Class 4 Holders who have made the Plan Election have been either Allowed or
Rejected pursuant to the Plan, which is expected to be after the Effective Date.

 

E.             The Company has requested, and the Standby Purchasers have
agreed, that subject to the terms and conditions hereof, (i) at the Closing the

 

--------------------------------------------------------------------------------


 

Standby Purchasers shall purchase the Closing Date Standby Purchase Shares (as
defined below) from the Company, and (ii) subsequent to the Closing, the Standby
Purchasers shall purchase the Post Effective Standby Purchase Shares (as defined
below) from the Company.

 

Accordingly, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

 

1.             Definitions.

 

(a)           The Original Agreement shall be amended to add the following
capitalized terms defined in this Amendment thereto:

 

“Closing Date Standby Purchase Shares” is defined in Section 2.1, as amended by
the First Amendment.

 

“First Amendment” means the First Amendment to Standby Purchase Agreement, dated
as of December 31, 2009, by and among the Company, Paulson and the Standby
Purchasers.

 

“Original Agreement” is defined in the Recitals of the First Amendment.

 

“Post Effective Allowed Claims” is defined in the Recitals of the First
Amendment.

 

“Post Effective Standby Purchase” is defined in Section 2.1, as amended by the
First Amendment.

 

“Post Effective Standby Purchase Shares” is defined in Section 2.1, as amended
by the First Amendment.

 

“Post Effective Closing” is defined in Section 2.1, as amended by the First
Amendment.

 

(b)           The following terms defined in the Original Agreement are hereby
amended and restated in full as follows:

 

“Agreement” means the Standby Purchase Agreement, dated as of November 18, 2009
by and among the Company and the Standby Purchasers, as amended by the First
Amendment as may be further amended or modified.

 

“Subscription Price” means $17.3333 per share, which is the per share
subscription price for the New Common Stock in each of the Plan Election, the
Standby Purchase and the Post Effective Standby Purchase, which amount is equal
to: (i) $260,000,000 divided by; (ii) the aggregate number of shares of New
Common Stock to be

 

2

--------------------------------------------------------------------------------


 

issued and outstanding pursuant to the Plan on the Closing Date, which number of
shares is 15,000,013 and includes both the Closing Date Standby Purchase Shares
and the Post Effective Standby Purchase Shares.

 

2.             Standby Commitment and Purchase.  Section 2 of the Original
Agreement is hereby amended and restated in full as follows:

 

“2.1  Standby Commitment and Purchase.

 

(A)           PROMPTLY AFTER THE PLAN ELECTION DEADLINE, PAULSON SHALL NOTIFY
THE COMPANY IN WRITING AS TO (I) THE AMOUNT OF CLAIMS OWNED OF RECORD AND
BENEFICIALLY BY PAULSON, EACH STANDBY PURCHASER AND THEIR RESPECTIVE AFFILIATES
AND (II) THE CLAIMS FOR WHICH PAULSON, EACH STANDBY PURCHASER AND THEIR
RESPECTIVE AFFILIATES HAVE SIGNED A CONFIRMATION TO PURCHASE SUCH CLAIMS, EACH
AS OF THE PLAN ELECTION DEADLINE.

 

(B)           PROMPTLY AFTER THE PLAN ELECTION DEADLINE, THE COMPANY SHALL
NOTIFY EACH STANDBY PURCHASER IN WRITING AS TO EACH OF THE FOLLOWING WITH
RESPECT TO ONLY THE CLASS 3 HOLDERS OF SECURED CLAIMS AND THE CLASS 4 HOLDERS OF
UNSECURED NOTE CLAIMS: (I) THE AGGREGATE NUMBER OF CASH-OUT SHARES, (II) THE
AGGREGATE NUMBER OF SHARES OF NEW COMMON STOCK TO BE ISSUED TO THE STANDBY
PURCHASERS IN THEIR CAPACITY AS CLAIM 3 HOLDERS AND CLAIM 4 HOLDERS, (III) THE
AGGREGATE NUMBER OF RETAINED SHARES, (IV) THE AGGREGATE NUMBER OF STANDBY
PURCHASE SHARES (THE “CLOSING DATE STANDBY PURCHASE SHARES”), (V) THE NUMBER OF
CLOSING DATE STANDBY PURCHASE SHARES TO BE PURCHASED BY EACH STANDBY PURCHASER
AND ITS RESPECTIVE STANDBY PERCENTAGE, AND (VI) THE AGGREGATE SUBSCRIPTION PRICE
PAYABLE BY EACH STANDBY PURCHASER TO THE COMPANY FOR ITS CLOSING DATE STANDBY
PURCHASE SHARES.

 

(C)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS
AGREEMENT, AT THE CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH STANDBY
PURCHASER, AND EACH STANDBY PURCHASER SHALL SUBSCRIBE FOR AND PURCHASE FROM THE
COMPANY (INDEPENDENT OF THE OBLIGATION OF ANY OTHER STANDBY PURCHASER) ITS
STANDBY PERCENTAGE OF THE CLOSING DATE STANDBY PURCHASE SHARES (THE “STANDBY
PURCHASE”).

 

(D)           ON OR BEFORE THE FIFTH BUSINESS DAY AFTER THE EARLIER OF (X) 180
DAYS AFTER THE EFFECTIVE DATE, AND (Y) THE DATE THAT ALL GENERAL UNSECURED
CLAIMS HELD BY CLASS 4 HOLDERS WHO HAVE MADE THE PLAN ELECTION ARE FINALLY
DETERMINED TO BE EITHER ALLOWED OR REJECTED CLAIMS, THE COMPANY SHALL NOTIFY
EACH STANDBY

 

3

--------------------------------------------------------------------------------


 

PURCHASER IN WRITING AS TO EACH OF THE FOLLOWING WITH RESPECT TO ONLY THE
CLASS 4 HOLDERS OF ALLOWED GENERAL UNSECURED CLAIMS: (I) THE AGGREGATE NUMBER OF
CASH-OUT SHARES, (II) THE AGGREGATE NUMBER OF RETAINED SHARES, (III) THE
AGGREGATE NUMBER OF STANDBY PURCHASE SHARES (THE “POST EFFECTIVE STANDBY
PURCHASE SHARES”), (IV) THE NUMBER OF POST EFFECTIVE STANDBY PURCHASE SHARES TO
BE PURCHASED BY EACH STANDBY PURCHASER AND ITS RESPECTIVE STANDBY PERCENTAGE,
AND (V) THE AGGREGATE SUBSCRIPTION PRICE PAYABLE BY EACH STANDBY PURCHASER TO
THE COMPANY FOR ITS POST EFFECTIVE STANDBY PURCHASE SHARES.

 

(E)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS
AGREEMENT, WITHIN FIVE BUSINESS DAYS AFTER THE STANDBY PURCHASERS RECEIPT OF THE
NOTIFICATION PURSUANT TO SECTION 2.1(D), THE COMPANY SHALL ISSUE AND SELL TO
EACH STANDBY PURCHASER, AND EACH STANDBY PURCHASER SHALL SUBSCRIBE FOR AND
PURCHASE FROM THE COMPANY (INDEPENDENT OF THE OBLIGATION OF ANY OTHER STANDBY
PURCHASER) ITS STANDBY PERCENTAGE OF THE POST EFFECTIVE STANDBY SHARES (THE
“POST EFFECTIVE STANDBY PURCHASE”).

 


2.2           CLOSING; PAYMENTS.


 

(A)           THE COMPLETION OF THE STANDBY PURCHASE (THE “CLOSING”) SHALL TAKE
PLACE AT THE OFFICES OF AKIN GUMP STRAUSS HAUER & FELD LLP IN NEW YORK, NEW
YORK, ON THE DATE ON WHICH ALL OF THE CONDITIONS TO THE OCCURRENCE OF THE
EFFECTIVE DATE (OTHER THAN THE CONDITION OF RECEIPT OF PAYMENT FROM THE STANDBY
PURCHASERS OF THE PURCHASE PRICE IN RESPECT OF THE STANDBY PURCHASE) HAVE BEEN
SATISFIED OR WAIVED AND ALL OF THE CONDITIONS SET FORTH UNDER SECTIONS 6 AND 7
HAVE BEEN SATISFIED OR WAIVED BY THE COMPANY OR THE STANDBY PURCHASERS (AS
APPLICABLE), OR AT SUCH OTHER LOCATION OR ON SUCH OTHER DATE AS MAY BE MUTUALLY
AGREED BY THE COMPANY AND THE STANDBY PURCHASERS (THE DAY ON WHICH THE CLOSING
TAKES PLACE BEING THE “CLOSING DATE”).  THE CLOSING SHALL BE DEEMED TO BE
EFFECTIVE ON THE CLOSING DATE AND ALL DOCUMENTS AND INSTRUMENTS RELATED TO THE
CLOSING WILL BE DEEMED TO HAVE BEEN DELIVERED SIMULTANEOUSLY ON THE CLOSING
DATE.  THE COMPLETION OF THE POST EFFECTIVE STANDBY PURCHASE (THE “POST
EFFECTIVE CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF AKIN GUMP STRAUSS HAUER &
FELD LLP IN NEW YORK, NEW YORK WITHIN FIVE BUSINESS DAYS AFTER THE STANDBY
PURCHASERS’ RECEIPT OF THE NOTIFICATION PURSUANT TO SECTION 2.1(D) OR AT SUCH
OTHER LOCATION OR ON SUCH OTHER DATE AS MAY BE MUTUALLY AGREED BY THE COMPANY
AND THE STANDBY PURCHASERS.

 

(B)           AT EACH OF THE CLOSING AND THE POST EFFECTIVE CLOSING, EACH
STANDBY PURCHASER HEREBY AGREES, SEVERALLY, BUT NOT JOINTLY, TO PAY

 

4

--------------------------------------------------------------------------------


 

THE COMPANY THE AGGREGATE SUBSCRIPTION PRICE FOR ITS STANDBY PERCENTAGE OF THE
STANDBY PURCHASE SHARES OR POST EFFECTIVE STANDBY PURCHASE SHARES, AS
APPLICABLE, TO BE PURCHASED BY SUCH STANDBY PURCHASER HEREUNDER (THE AGGREGATE
OF SUCH PAYMENTS BY ALL OF THE STANDBY PURCHASERS, THE “PURCHASE PRICE”) BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE COMPANY
AT LEAST THREE BUSINESS DAYS PRIOR TO THE SCHEDULED PAYMENT DATE.

 

(C)           AT EACH OF THE CLOSING AND THE POST EFFECTIVE CLOSING, UPON
RECEIPT IN FULL OF THE AGGREGATE SUBSCRIPTION PRICE FOR EACH STANDBY PURCHASER’S
STANDBY PERCENTAGE OF THE STANDBY PURCHASE SHARES OR POST EFFECTIVE STANDBY
PURCHASE SHARES TO BE PURCHASED, AS THE CASE MAY BE, BY EACH STANDBY PURCHASER
HEREUNDER, THE COMPANY SHALL DELIVER TO SUCH STANDBY PURCHASER (OR ITS
DESIGNEES) STOCK CERTIFICATES OR EVIDENCE OF BOOK-ENTRY RECORD OWNERSHIP
REPRESENTING THE STANDBY PURCHASE SHARES OR POST EFFECTIVE STANDBY PURCHASE
SHARES, AS THE CASE MAY BE, TO BE ISSUED BY THE COMPANY TO SUCH STANDBY
PURCHASER PURSUANT TO THIS AGREEMENT, FREE AND CLEAR OF ANY LIENS, EXCEPT LIENS
CREATED BY OR OTHERWISE RESULTING FROM ACTIONS BY SUCH STANDBY PURCHASER.”

 

3.             CAPITAL STRUCTURE.

 

(A)           THE SECOND SENTENCE OF SECTION 3.4(A) OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED AND RESTATED IN FULL AS FOLLOWS:

 

“As of the Closing Date, 1,500,000 shares of New Common Stock will be reserved
for issuance pursuant to an equity incentive plan as described in the Disclosure
Statement.”

 

(b)           The lead in to the second sentence of Section 3.4(c) of the
Original Agreement is hereby amended and restated in full as follows:

 

“As of the Closing Date, except for the Post Effective Standby Purchase Shares
and as set forth in the second sentence of Section 3.4(a)…”

 

4.             CLAIMS OWNERSHIP.  SECTION 4.4 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED AND RESTATED IN FULL AS FOLLOWS:

 

“4.4         CLAIMS OWNERSHIP.  AS OF THE DATE OF THE ORIGINAL AGREEMENT, AND
FOR CLARIFICATION NOT AS OF THE CLOSING DATE, (I) SUCH STANDBY PURCHASER AND ITS
AFFILIATES OWNS OF RECORD AND BENEFICIALLY THE CLAIMS OF THE DEBTORS, AND HAS
TRADE DATE CONFIRMATIONS AS TO THE CLAIMS OF THE DEBTORS, AS SEPARATELY
DISCLOSED IN WRITING BY THE STANDBY PURCHASERS TO THE COMPANY

 

5

--------------------------------------------------------------------------------


 

AND (II) EXCEPT AS TO ANY CLAIMS OF THE DEBTORS SUBJECT TO SUCH TRADE DATE
CONFIRMATIONS, SUCH STANDBY PURCHASER OR SUCH AFFILIATES HAS THE RIGHT TO VOTE
SUCH CLAIMS IN THE CHAPTER 11 CASES AND DOES NOT OWN OF RECORD OR BENEFICIALLY
OR HAVE THE RIGHT TO VOTE ANY OTHER CLAIMS OR OTHER SECURITIES OF THE DEBTORS IN
THE CHAPTER 11 CASES OR OTHERWISE.  AS OF TWO BUSINESS DAYS PRIOR TO THE CLOSING
DATE, THE STANDBY PURCHASERS WILL DISCLOSE IN WRITING ALL CLAIMS OF THE DEBTORS
THAT THEY BENEFICIALLY OWN AND ANY CLAIMS OF THE DEBTORS WHICH ARE SUBJECT TO
TRADE CONFIRMATIONS AS OF SUCH DATE.”

 

5.             ACQUISITIONS OF INTERESTS.  SECTION 5.12 OF THE ORIGINAL
AGREEMENT IS HEREBY AMENDED AND RESTATED IN FULL AS FOLLOWS:

 

“5.12       ACQUISITIONS OF INTERESTS.  FROM THE DATE OF THIS AGREEMENT TO AND
INCLUDING THE CLOSING DATE, NEITHER PAULSON NOR ANY STANDBY PURCHASER NOR ANY OF
THEIR RESPECTIVE AFFILIATES SHALL, DIRECTLY OR INDIRECTLY, PURCHASE, ACQUIRE, OR
ENTER INTO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING WITH RESPECT TO THE
PURCHASE OR ACQUISITION BY PAULSON, ANY STANDBY PURCHASER OR ANY OF THEIR
RESPECTIVE AFFILIATES OF, ANY CLAIMS OF ANY DEBTOR OR ANY NEW COMMON STOCK,
EXCEPT PURSUANT TO THIS AGREEMENT, UNLESS (I) SUCH PURCHASE, ACQUISITION OR
ENTRY INTO ANY SUCH AGREEMENT, ARRANGEMENT OR UNDERSTANDING WOULD NOT CAUSE THE
STANDBY PURCHASERS TO EXCEED THE OWNERSHIP LIMITATION AND (II) SUCH TRANSACTION
HAS BEEN DISCLOSED TO THE COMPANY IN WRITING PRIOR TO THE DATE OF THE FIRST
AMENDMENT.  NOTHING IN THIS AGREEMENT SHALL RESTRICT OR PROHIBIT PAULSON OR ANY
STANDBY PURCHASER OR ANY OF THEIR RESPECTIVE AFFILIATES FROM (A) FINANCING,
PLEDGING IN CONNECTION WITH ANY FINANCING TRANSACTION, SELLING, OR CONTRACTING
TO SELL ANY CLAIMS OF THE DEBTORS OR (B) ENTERING INTO ANY SWAP OR OTHER
ARRANGEMENT THAT TRANSFERS TO ANOTHER PERSON, IN WHOLE OR IN PART, ANY OF THE
VOTING OR ECONOMIC CONSEQUENCES OF OWNERSHIP OF ANY CLAIMS OF THE DEBTORS.”

 

6.             CONDITIONS TO POST EFFECTIVE CLOSING.  THE OBLIGATION OF THE
STANDBY PURCHASERS TO CONSUMMATE THE POST EFFECTIVE CLOSING SHALL BE SUBJECT TO
(I) THE POST EFFECTIVE STANDBY PURCHASE SHARES BEING, WHEN ISSUED, (A) DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, (B) NOT ISSUED IN
VIOLATION OF ANY PURCHASE OPTION, CALL OPTION, RIGHT OF FIRST REFUSAL,
PREEMPTIVE RIGHT, SUBSCRIPTION RIGHT OR ANY SIMILAR RIGHT UNDER ANY PROVISION OF
THE DELAWARE GENERAL CORPORATION LAW, THE AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION OR THE AMENDED AND RESTATED BYLAWS OR ANY CONTRACT TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF ITS OR THEIR
RESPECTIVE ASSETS ARE BOUND AND (C) DELIVERED BY THE COMPANY FREE AND CLEAR OF
ALL LIENS, EXCEPT FOR LIENS CREATED BY, OR OTHERWISE RESULTING FROM ACTIONS BY,
THE RECIPIENT OF SUCH

 

6

--------------------------------------------------------------------------------


 

SHARES AND (II) THE POST EFFECTIVE STANDBY PURCHASE SHARES BEING LISTED AND
AUTHORIZED FOR TRADING ON THE NASDAQ GLOBAL MARKET.

 

7.             ENTIRE AGREEMENT.  THE ORIGINAL AGREEMENT AS AMENDED BY THIS
AMENDMENT, INCLUDING THE TERMS OF THE AGREEMENTS CONTEMPLATED THEREBY AND
HEREBY, CONTAIN THE ENTIRE AGREEMENT BY AND BETWEEN THE COMPANY AND THE STANDBY
PURCHASERS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE ORIGINAL
AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND SUPERSEDE ALL PRIOR WRITTEN AND
PRIOR OR CONTEMPORANEOUS ORAL, AGREEMENTS AND REPRESENTATIONS WITH RESPECT
THERETO.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AMENDMENT, THE ORIGINAL
AGREEMENT IS NOT AMENDED OR MODIFIED NOR ANY PROVISION THEREOF WAIVED.

 


8.             GOVERNING LAW; JURISDICTION; VENUE; NO JURY TRIAL.  THIS
AMENDMENT AND ANY CLAIM RELATED DIRECTLY OR INDIRECTLY TO THIS AMENDMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD
DEFER TO THE SUBSTANTIVE LAWS OF ANY OTHER JURISDICTION.  THE PARTIES AGREE
THAT, DURING BANKRUPTCY PERIOD, THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE
JURISDICTION TO RESOLVE ANY CONTROVERSY, CLAIM OR DISPUTE ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER AGREEMENT ENTERED INTO IN CONNECTION
HEREWITH.  THE PARTIES FURTHER AGREE THAT, FOLLOWING THE BANKRUPTCY PERIOD, ANY
ACTION OR PROCEEDING WITH RESPECT TO SUCH CONTROVERSY, CLAIM OR DISPUTE SHALL BE
BROUGHT AGAINST ANY OF THE PARTIES EXCLUSIVELY IN EITHER THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT OF THE
STATE OF NEW YORK LOCATED IN SUCH DISTRICT, AND EACH OF THE PARTIES HEREBY
CONSENTS TO THE PERSONAL JURISDICTION OF SUCH COURT AND THE BANKRUPTCY COURT
(AND TO THE APPROPRIATE APPELLATE COURTS) IN ANY SUCH ACTION OR PROCEEDING AND
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFORESAID COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE OTHER
PARTIES TO SUCH ACTION OR PROCEEDING.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY.


 


9.             THIRD PARTY BENEFICIARIES.  THIS AMENDMENT IS FOR THE SOLE
BENEFIT OF THE PARTIES HERETO AND THEIR PERMITTED ASSIGNS AND NOTHING HEREIN
EXPRESSED OR IMPLIED SHALL GIVE OR BE CONSTRUED TO GIVE TO ANY PERSON, OTHER
THAN THE PARTIES HERETO AND SUCH PERMITTED ASSIGNS, ANY LEGAL OR EQUITABLE
RIGHTS HEREUNDER.

 

7

--------------------------------------------------------------------------------


 


10.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER
WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.  ALL SUCH COUNTERPARTS WILL BE
DEEMED AN ORIGINAL, WILL BE CONSTRUED TOGETHER AND WILL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

 

 

THE COMPANY:

 

 

 

IDEARC INC.

 

 

 

 

 

By:

/s/ Samuel D. Jones

 

 

Name: Samuel D. Jones

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

THE STANDBY PURCHASERS:

 

 

 

PAULSON & CO. INC.,

 

on behalf of investment funds and accounts managed by it

 

 

 

 

 

By:

/s/ Stuart Merzer

 

 

Name: Stuart Merzer

Title: Authorized Signatory

 

[Signature Page to First Amendment to Standby Purchase Agreement]

 

--------------------------------------------------------------------------------